       Case 3:20-cv-00005-MMD-WGC Document 15 Filed 01/04/21 Page 1 of 2


1    AARON D. FORD
       Attorney General
2    MEREDITH N. BERESFORD, Bar No. 13308
       Deputy Attorney General
3    State of Nevada
     Public Safety Division
4    100 N. Carson Street
     Carson City, NV 89701-4717
5    Tel: (775) 684-1120
     E-mail: mberesford@ag.nv.gov
6

7    Attorneys for Defendants

8                                   UNITED STATES DISTRICT COURT

9                                          DISTRICT OF NEVADA

10   LANCE E. SPEAKE,
                                                                Case No. 3:20-cv-00005-MMD-WGC
11                         Plaintiff,

12   vs.                                                             ORDER GRANTING
                                                             MOTION TO EXTEND THE DEADLINE
13   MICHAEL MINOV, et al.,                                 TO FILE THE STIPULATION AND ORDER
                                                              FOR DISMISSAL WITH PREJUDICE
14                         Defendants.

15          Defendant, by and through Counsel, Aaron D. Ford, Attorney General of the State of Nevada,

16   and Meredith N. Beresford, Deputy Attorney General, hereby move to extend the deadline to file the

17   Stipulation and Order for Dismissal with Prejudice in this matter by 30 days.

18          Lance Speake (Speake) is currently in the lawful custody of the Nevada Department of

19   Corrections (NDOC) and is housed at Northern Nevada Correctional Center (NNCC). ECF No. 9. On

20   December 15, 2020, Speake and Defendants participated in an Early Mediation Conference where a

21   settlement was reached. ECF No. 13. The deadline to file the Stipulation and Order for Dismissal

22   with Prejudice is scheduled for January 4, 2021. Id. Counsel for Defendant completed the Settlement

23   Agreement (Agreement) and it was sent to Speake; however, Speake refused to sign the Agreement

24   because he had questions/concerns about certain language. See Exhibit A, Email for Refusal.

25   Counsel for Defendant attempted to schedule a meet and confer with Speake but was informed that

26   he was in quarantine due to COVID-19. See Exhibit B. Further, the Court assisted parties in the

27   Early Mediation Conference through the use of closed captioning. Speake will require the use of the

28   TTY phone for the meet and confer.


                                                        1
       Case 3:20-cv-00005-MMD-WGC Document 15 Filed 01/04/21 Page 2 of 2


1           Federal Rule of Civil Procedure 6(b)(1) governs enlargements of time and provides as follows:

2                   When an act may or must be done within a specified time, the court
                    may, for good cause, extend the time: (A) with or without motion or
3                   notice if the court acts, or if a request is made, before the original
                    time or its extension expires; or (B) on motion made after the time has
4                   expired if the party failed to act because of excusable neglect.

5           The proper procedure, when additional time for any purpose is needed, is to present a request

6    for extension of time before the time fixed has expired. Canup v. Miss. Val. Barge Line Co., 31 F.R.D.

7    282 (W.D. Pa. 1962). Extensions of time may always be asked for, and usually are granted on a

8    showing of good cause if timely made under subdivision (b)(1) of the Rule. Creedon v. Taubman, 8

9    F.R.D. 268 (N.D. Ohio 1947).

10          Good cause exists to extend the time to file the Stipulation and Order for Dismissal as COVID-

11   19 has delayed a meet and confer between the parties to discuss Speake’s concerns with some of the

12   language. Defendant is requesting a 30-day extension to allow for any quarantine period and time to

13   set-up the use of the special phone.

14          EXHIBITS

15          A. Email Re: Quarantine

16          B. Email Re: TTY Phone

17          DATED this 31st day of December, 2020.

18                                                AARON D. FORD
                                                  Attorney General
19

20

21                                                By:             _______________________________
                                                            MEREDITH N. BEREFORD, Bar No. 13308
22                                                          Deputy Attorney General

23                                                          Attorneys for Defendants

24
     IT IS SO ORDERED.
25
     DATED: January 4, 2021.
26

27                                                   ________________________________________
                                                     UNITED STATES MAGISTRATE JUDGE
28


                                                        2
